DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Manufacturing a tuned optical fiber using a reference optical fiber from a first preform and drawing a tuned fiber from a second preform
Manufacturing a tuned optical fiber using a reference preform and drawing a tuned fiber from the referenced preform
The species are independent or distinct because they do not utilize the same reference points or draw from the same preform. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Kevin Bray on December 1, 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites reducing the variation in the optical or physical property relative to a target value of the property in the tune optical fiber relative to the reference optical fiber. The variation is reduced relative to a target value of the property in the tune optical fiber. The variation is reduced also relative to the reference optical fiber. It is unclear how the variation can be reduced relative to both the target value and to the reference optical fiber. Please clarify.
Claim 7 recites a first draw-tension regime where the cable cut-off wavelength decreases with increasing draw tension. Claim 7 also recites the cable cut-off wavelength increases with increasing draw tension. It is unclear how the cable cut-off wavelength can both decrease and increase when increasing the draw tension. Thus, this claim cannot be considered on its merits at this time.  Naturally, dependent claim 8 is grouped with claim 7 because of its dependency.
Claim 8 recites a range for first draw tension regime and a range for the second draw tension regime. Claim 7 indicates an increasing draw tension, however, claim 8 suggests varying the draw tension with a range. It is unclear if the varying of the draw tension involves only increasing the draw tension within the range or if varying involves using any draw tension within the range. Please clarify.
Claim 10 recites one or more optical properties according to an industry standard, ITU-G.657.A2. It is unclear what is encompassed by this standard, as standards over time have been known to change. The standard may be different today than it is was 10 years ago or 10 years from now. Thus, the metes and bounds of an optical property required by the standard ITU-G.657.A2 is unclear.
Claim 11 depends on claim 10, and recites a cable cut-off wavelength of less than 1260nm. It is unclear if this property is in addition to the optical property required by the standard ITU-G.657.A2 or if this property defines the optical property required by the standard ITU-G.657.A2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bowker et al. (2014/0318188) in view of Collaro (WO 03/066537).  Bowker teaches a method for manufacturing a tuned optical fiber comprising providing in a furnace a first preform from a set of preforms, drawing a reference optical fiber from a first preform using a constant drawing tension, determining a variation in an optical property of the reference optical fiber relative to a target value of the optical property, and drawing from a second preform from the set of preforms a tune optical fiber while adjusting a draw tension to reduce the variation in the optical property relative to the reference optical fiber ([0069]). However, Bowker doesn’t teach determining the variation in the optical property as a function of axial position and applying a time-varying draw tension to reduce the variation as a function of axial position.  Collaro also teaches a method for manufacturing a tuned optical fiber comprising providing in a furnace a first preform from a set of preforms having a variation in an optical or physical property as a function . 
Regarding claim 2, Collaro teaches the time-varying draw tension ranges from 200-350g (page 22 lines 25-26), which overlaps from 30grams to 300 grams.
Regarding claim 3, Bowker teaches drawing the second preform includes adjusting a draw temperature ([0066], [0076]).
Regarding claim 4, Bowker teaches an example wherein the variation of a peak wavelength of the tuned optical fiber is -1.43 and the variation of a peak wavelength of the reference optical fiber is 30nm ([0076]). Thus, the reduction from 30nm to -1.43 is at least 50%.
Regarding claim 5, Collaro teaches minimizing a variation of optical propagation parameters (page 25 lines 16-21), including a cut-off wavelength (page 4 lines 11-15).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bowker et al. (2014/0318188) and Collaro (WO 03/066537) as applied to claim 5 above, and further in view of Yamada (JP 2013028508 abstract). Bowker teaches test fiber lengths can range from 100m to 16.5km ([0051]), suggesting tune optical fibers can have lengths greater than 5km. Collaro teaches producing a tuned optical fiber having a refractive index profile, and the corresponding optical propagation parameters, such as cut-off wavelength, that is substantially uniform along the fiber (page 4 lines 8-19).  Yamada teaches a similar method of producing a tuned optical fiber comprising drawing a tuned optical fiber from a preform using a time-varying draw tension so as to reduce the variation in the cut-off wavelength (refractive index) as function of axial position relative to a target value and based on a reference measurement of the refractive index (abstract).  Yamada teaches the desired result is a cut-off wavelength that is constant along the longitudinal direction of the tuned optical fiber, which suggests no variation (less than 10nkm) from a mean value for a length of at least 5km.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bowker et al. (2014/0318188) and Collaro (WO 03/066537) as applied to claim 1 above, and further in view of Bookbinder et al. (2012/0125053).  Collaro teaches correlating draw tension with a measured refractive index value (page 7 lines 2-7, page 24 lines 1-10). As mentioned above, Collaro teaches a time varying draw tension. However, Collaro doesn’t specify the time varying draw tension imparts a time varying axial stress. Bookbinder teaches a method for manufacturing a tuned optical fiber by employing a time-varying draw tension while drawing a test optical fiber and measuring an optical property of the test optical fiber as a result of the varying draw tensions to determine the optimum performance fiber ([0031]). Bookbinder further teaches draw tension imparts a stress to the tune optical fiber that can change the refractive index ([0029]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the time-varying draw tension of the Collaro to impart a time-varying axial stress to the tuned optical fiber, which helps reduce the variation of the optical property of the tune optical fiber as a function of axial position through the stress optic effect, as Bookbinder teaches such stress is to be expected.  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowker et al. (2014/0318188) and Collaro (WO 03/066537) as applied to claim 1 above, and further in view of Mukasa (2020/0379168).  Bowker teaches test fiber lengths can .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741